DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, 22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance as repeated from the Final Rejection mailed 11/02/2021: 
Each of dependent claims 6 and 8 were indicated to include allowable subject matter in the Non-Final Rejection mailed 08/16/2021 (pp. 10-11).  Applicant amended claim 1 to include the features of dependent claim 6 (Amendment filed 10/13/2021).  Applicant amended dependent claim 8 to include all of the features of independent claim 1 (id.).  As such, the reasons for finding claims 1 and 8 allowable can be found in the Non-Final Rejection mailed 08/16/2021 (pp. 10-11).
Dependent claim 23 was indicate to include the allowable subject matter in the Final Rejection mailed 11/02/2021 (pp. 7-8).  Applicant amended claim 22 to include the features of dependent claim 23 (Amendment filed 10/13/2021).  As such, the reasons for finding claim 22 allowable can be found in the Final Rejection (id.).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 




Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814